     Case 3:20-cv-02039-JPW-MCC Document 49 Filed 05/06/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ERIN SKALDE, et al.,                       :     Civil No. 3:20-CV-2039
                                           :
      Plaintiffs                           :     (Judge Wilson)
                                           :
v.                                         :     (Magistrate Judge Carlson)
                                           :
LEMIEUX GROUP, L.P., et al.,               :
                                           :
      Defendants                           :

                                   ORDER

      AND NOW, this 6th day of May 2021, in accordance with the

accompanying Memorandum Opinion and given the pending and potentially

dispositive motion filed in this case, IT IS ORDERED that, for the reasons set

forth in the Memorandum Opinion, we will DENY what we deem to be the motion

to compel (Doc. 45), GRANT, in part, what we deem to be the motion to stay,

(Doc. 42), and STAY further discovery for 30 days.



                                           S/ Martin C. Carlson
                                           Martin C. Carlson
                                           United States Magistrate Judge




                                       8
